                Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEBASTIAN BLAND,                                            Docket No.:

                              Plaintiff,
                                                            COMPLAINT
                 -against-

PERMELE DOYLE and                                           Jury Trial Demanded
BILLION DOLLAR BOY, INC.,

                              Defendant.


       SEBASTIAN BLAND (“Plaintiff”), by and through his attorneys, KANE KESSLER,

P.C., as and for his Complaint against BILLION DOLLAR BOY, INC. (“BDB”) and PERMELE

DOYLE (DOYLE), and collectively referred to as (“Defendants”), allege, upon knowledge as to

himself and his own actions and upon information and belief as to all other matters, as follows:

                                   NATURE OF THE CASE

       1.        This is a civil action for damages and equitable relief based upon willful

violations by Defendants of the rights of Plaintiff guaranteed to him by: (i) the overtime

provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the overtime

provisions of the New York Labor Law (“NYLL”), NYLL § 160 and New York Codes, Rules &

Regulations (“NYCRR”), title 12, § 141-1.4; (iii) the NYLL’s requirement that employers

furnish employees with wage statements on each payday containing specific categories of

accurate information, NYLL § 195(3); (iv) the requirement of the NYLL that employers furnish

employees with a wage notice at the time of hiring containing specific categories of accurate

information, NYLL § 195(1); and (v) any other claim(s) that can be inferred from the facts set

forth herein.
                 Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 2 of 9



           2.     Plaintiff was employed by the Defendants from January 14, 2019 through October

28, 2019 as a “business development director” reporting to Permele, the President and principal

owner of the Company.

           3.     Plaintiff was entitled to receive a base salary of $95,000, plus commissions,

pursuant to a written employment agreement dated January 17, 2019.

           4.     Plaintiff was terminated on October 28, 2019 without cause, two days before his

scheduled performance review.

           5.     Despite his title, Plaintiff was essentially an inside salesperson for Defendants,

and he was therefore a non-exempt employee pursuant to federal, New York State and New York

City law.

           6.     However, contrary to established federal, New York State and New York City

law, Plaintiff never received overtime compensation.

           7.     As more fully described below, throughout his employment, Defendants

intentionally misclassified Plaintiff as an exempt employee.

           8.     As a result, Defendants willfully failed to pay Plaintiff the wages lawfully due to

him under the FLSA, the NYLL and the NYCRR.

           9.     Specifically, Plaintiff was required to work substantially more than forty (40)

hours per week throughout his tenure with BDB, making sales from the company’s New York

offices.

           10.    During the entirety of his employment, Defendants intentionally misclassified

Plaintiff as an exempt employee in violation of the FLSA and the NYLL, in order to deprive him

of overtime compensation for the hours that he worked in excess of forty hours per week.



                                                   2
               Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 3 of 9



         11.    In addition, the Defendants failed to provide Plaintiff with statutorily required

accurate wage statements on each payday during his employment pursuant to section 195(3) of

the NYLL.

         12.    Further, at the time that Plaintiff was hired, the Defendants failed to provide

accurately and completely the notice mandated by NYLL section 195(1)(a).

         13.    Although Defendants routinely required Plaintiff to work in excess of forty hours

each work week (“Excess Hours”), Defendants intentionally failed to compensate him for the

Excess Hours at any rate of pay, let alone at the statutorily required overtime rate of time and

one-half his straight-time rate, for each hour that Plaintiff worked per week in excess of forty

hours.

                                JURISDICTION AND VENUE

         14.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this

action arises under 29 U.S.C. § 201, et seq. The supplemental jurisdiction of the Court is invoked

pursuant to 28 U.S.C. § 1367 over all claims arising under New York law.

         15.    Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to this claim occurred within this judicial

district and pursuant to the agreement between Plaintiff and Defendants dated January 17, 2019.

                                            PARTIES

         16.    On or about and between January 14, 2019 and October 28, 2019 (the “Relevant

Time Period”), Plaintiff worked for Defendants in New York and he was an “employee” entitled

to protection as defined by the FLSA, the NYLL, and the NYCCRR.




                                                3
              Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 4 of 9



        17.     At all times during the Relevant Time Period, Defendant BDB was and is a

Delaware corporation, authorized to do business in New York, with a principal place of business

located at 135 Madison Avenue, New York, New York, 10016.

        18.     At all times during the Relevant Time Period, Permele was the President and

principal owner of BDB, the supervisor of Plaintiff and she exercised significant control over

Plaintiff and BDB’s operations. Permele had the power to hire and fire employees, the power to

determine salaries, the responsibility to maintain employment records and she maintained

operational control over significant aspects of the BDB's day-to-day functions. As such, Permele

is individually liable to Plaintiff for the claims asserted in this action.

        19.     At all times during the Relevant Time Period, each of the Defendants was an

“employer” within the meaning of the FLSA and the NYLL. Additionally, during that time,

BDB’s qualifying annual business exceeded $500,000, and Defendants were engaged in

interstate commerce within the meaning of the FLSA, as they operated (and operate) a business

incorporated in Delaware that does business in several others states, including New York, the

combination of which subjects Defendants to the FLSA’s overtime requirements as an enterprise.

                                      BACKGROUND FACTS

        20.     Defendant BDB is an influencer marketing agency, incorporated in Delaware with

offices located at 135 Madison Avenue, New York, New York and 26-28 Bedford Row, Third

Floor, London, WC1R 4HE.

        21.     On January 14, 2019 Defendants hired Plaintiff as a “business development

director” to work at their New York office, where his specific primary duties entailed selling the

services of BDB to potential customers from the New York office of BDB. Plaintiff remained in

this position with BDB until he was terminated on October 28, 2019.
                                               4
              Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 5 of 9



        22.    Pursuant to a written employment agreement dated January 17, 2019, Plaintiff

was paid a base salary of $95,000 in periodic installments in accordance with BDB's customary

payroll practices and applicable wage payment laws, but no less frequently than semi-monthly,

plus commissions based upon a percentage of the gross profit on qualifying sales generated by

Plaintiff.

        23.    Throughout the Relevant Time Period, Plaintiff was required to work five days

per week, Mondays through Fridays, for at least nine and one-half hours per day, without a

scheduled or uninterrupted break each day, and at least one-half hour on Saturdays and Sundays,

totaling at least approximately 48.5 hours per week.

        24.    Throughout the Relevant Time Period, Defendants intentionally failed to

compensate Plaintiff for the Excess Hours, which he was required to work, at any rate of pay, let

alone at the statutorily required overtime rate of time and one-half his straight-time rate, for each

hour that Plaintiff worked per week in excess of forty hours.

        25.    Defendants paid Plaintiff on a semi-monthly basis.

        26.    Upon information and belief, on each occasion when Defendants paid Plaintiff,

Defendants failed to provide Plaintiff with a wage statement that accurately listed, inter alia, his

actual hours worked for that week, his straight rate of pay, and/or his overtime rate of pay.

        27.    Additionally, upon information and belief, Defendants failed to provide Plaintiff

with any wage notice at the time he was hired on January 14, 2019, or at any time thereafter, or

any wage notice that accurately contained, inter alia, Plaintiff’s rates of pay as designated by the

employer.

        28.    Each hour that Plaintiff worked was for Defendants’ benefit.



                                                 5
              Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 6 of 9



       29.     Defendants acted in the manner described herein so as to minimize their overhead

while maximizing profits.

                   FIRST CAUSE OF ACTION AGAINST DEFENDANTS
                            Unpaid Overtime under the FLSA

       30.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 29, with the same force and effect as if fully set forth herein.

       31.     29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay for all hours worked exceeding forty in

a workweek.

       32.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff is an employee within the meaning of the FLSA.

       33.     As also described above, Plaintiff worked in excess of forty hours in a workweek,

yet Defendants failed to compensate Plaintiff in accordance with the FLSA’s overtime

provisions.

       34.     Defendants willfully violated the FLSA.

       35.     As a result, Plaintiff is entitled to overtime pay for all hours worked per week in

excess of forty at the rate of one and one-half times Plaintiff’s regular rate of pay.

       36.     Plaintiff is also entitled to liquidated damages, interest, costs and reasonable

attorneys’ fees for Defendants’ violations of the FLSA’s overtime provisions.

                 SECOND CAUSE OF ACTION AGAINST DEFENDANTS
                     Unpaid Overtime under the NYLL and the NYCCRR

       37.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 36 above, with the same force and effect as if fully set forth herein.


                                                  6
              Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 7 of 9



       38.     N.Y. Labor Law § 160 and 12 NYCRR § 141-1.4 require employers to

compensate their employees at a rate not less than one and one-half times their regular rates of

pay for all hours worked exceeding forty in a workweek.

       39.     As described hereinabove, Defendants are employers within the meaning of the

NYLL and the NYCRR, while Plaintiff is an employee within the meaning of the NYLL and the

NYCRR.

       40.     As also described hereinabove, Plaintiff worked in excess of forty hours in a

workweek, yet Defendants failed to compensate Plaintiff in accordance with the overtime

provisions of the NYLL and the NYCRR.

       41.     As a result, Plaintiff is entitled to overtime pay for all hours worked per week in

excess of forty at the rate of one and one-half times Plaintiff’s regular rate of pay.

       42.     Plaintiff also is entitled to liquidated damages, interest, costs and reasonable

attorneys’ fees for Defendants’ violations of the overtime provisions of the NYLL and NYCRR.

                  THIRD CAUSE OF ACTION AGAINST DEFENDANTS
              Failure to Furnish Proper Wage Statements in Violation of the NYLL

       43.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 42 above, with the same force and effect as if fully set forth herein.

       44.     New York Labor Law § 195(3) requires that employers furnish employees with

wage statements containing accurate, specifically enumerated criteria on each occasion when the

employer pays wages to the employee.

       45.     As described hereinabove, Defendants are each an employer within the meaning

of the NYLL, while Plaintiff is an employee within the meaning of the NYLL.



                                                  7
              Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 8 of 9



       46.     As also described above, upon information and belief, Defendants failed to

furnish Plaintiff with an accurate wage statement on each payday containing the criteria required

by the NYLL.

       47.     Throughout the Relevant Time Period, pursuant to NYLL § 198(1-d), Defendant

is liable to Plaintiff in the amount of $250.00 for each workday that the violations occurred, up to

a statutory cap of $5,000.00 plus costs and reasonable attorney’s fees.

                FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
                Failure to Furnish Proper Wage Notice in Violation of the NYLL

       48.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 47 above, with the same force and effect as if fully set forth herein.

       49.     NYLL § 195(1) requires that employers provide employees with a wage notice at

the time of hire containing accurate and specifically enumerated criteria.

       50.     As described hereinabove, upon information and belief, Defendants failed to

furnish Plaintiff with a wage notice at the time that he was hired, containing accurate information

and all of the specifically enumerated criteria required by the NYLL.

       51.     As a result of the foregoing, pursuant to NYLL § 198(1-b), Defendants are liable

to Plaintiff in the amount of $50.00 for each workday after the violation initially occurred, up to

a statutory cap of $5,000.00 plus costs and reasonable attorney’s fees.

                                DEMAND FOR A JURY TRIAL

Pursuant to FRCP 38(b), Plaintiff demands a trial by jury on all claims in this action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

as follows:

                                                 8
              Case 1:20-cv-03226 Document 1 Filed 04/23/20 Page 9 of 9



         a.      A judgment declaring that the practices of Defendants complained of herein are

unlawful and in willful violation of the aforementioned laws of United States and the State of

New York State;

         b.      An order restraining Defendants from any retaliation against Plaintiff for

participation in any form in this litigation;

         c.      All damages that Plaintiff has sustained as a result of Defendants’ conduct,

including all unpaid wages and any discrepancy between wages paid and those due under the

law, which Plaintiff would have received but for Defendant’s unlawful payment practices;

         d.      Liquidated damages and any other statutory penalties recoverable under the

FLSA, NYLL and NYCCR;

         e.      Awarding Plaintiff his reasonable attorneys’ fees, as well as his costs and

disbursements incurred in connection with this action, including expert witness fees and other

costs;

         f.      Pre-judgment and post-judgment interest, as provided by law; and

         g.      Granting Plaintiff such other and further relief as this Court finds to be

necessary, equitable and proper.

Dated: New York, New York
       April 23, 2020                               Respectfully submitted,
                                                    KANE KESSLER, P.C.
                                                    Attorneys for Plaintiff
                                                    By:      s/S. Reid Kahn
                                                       S. Reid Kahn
                                                       Jonathan Sabin
                                                    666 Third Avenue
                                                    New York, New York 10017
                                                    rkahn@kanekessler.com
                                                    jsabin@kanekessler.com
                                                9
